Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 2, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-21) in the reply filed on May 2, 2022 is acknowledged.
Applicant further election of the following species:

    PNG
    media_image1.png
    163
    296
    media_image1.png
    Greyscale
 as the compound of formula (I) is also acknowledged.  Since the elected species was free of prior art, the search was expanded to the entire genus of Formula (I) and Formula (II).





Status of Claims
Claims 1-22 are currently pending and are the subject of this office action.
Claims 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.
Claims 1-21 are under examination.

Priority
This application claims the benefit of US Provisional Application No. 62/872,541, filed 0m 07/10/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compounds or pharmaceutical compositions comprising compounds as disclosed in pages 35-44 (Table 1) of the specification, it does not reasonably provide enablement for compounds or pharmaceutical compositions comprising compounds of general formula (I) and general formula (II):

    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale
other than the ones listed in the specification in pages 35-44 (Table 1).
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-21 recite compounds or represented by Formula (I) or Formula (II):

    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale


2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art revealed that the compounds of Formula (I) and Formula (II) are novel and as such there is no known biological/pharmaceutical data associated with them.

It is also well known that the biological properties of organic small molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship).  The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease.
For example, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” (J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802). 
In summary, the art of determining the in vitro/in vivo activity of a compound or set of compounds based on structural similarity to the known in vitro/in vivo activity of a known set of compounds with little structural diversity is highly unpredictable.

4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.   
The general Formula (I) and Formula (II):

    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale
encompasses a very diverse and large number of substituents (Y, Y’, R2a, R2B, R2c, R2a’, R2b’, R2c’, R3, R3’, etc.).  For this reason, one of ordinary skill in the art may envision millions of possible compounds according to the above general formulas.  However, the specification only discloses a limited set of compounds with a very narrow set of substituents (see specification pages 35-44). 
For example: 
Y and Y’ are always Oxygen, in both in Formula (I) and in Formula (II),
R1 is always methyl in formula (I),
R5, R5’, R6a’ and R6b’ are always Hydrogen, in both in Formula (I) and in Formula (II),
R6a and R6b are always Hydrogen in Formula (I),
R2a and R2a’ are always Chlorine in Formula (I),
R2a and R2a’ are always Chlorine, Fluorine, -OMe or Hydrogen in Formula (II),
R4 and R4’ are either -OEt or -O-CH2-cyano-pyridil in Formula (I),
R4 and R4’ are either -OEt, -O-CH2-cyano-pyridil or Hydrogen in Formula (II),
R2b, R2b’, R2c and R2c’ are always hydrogen in Formula (I) and in Formula (II),
Finally, R3 and R3’ are always N substituted groups with very limited variability.
Despite the enormous amount and diversity claimed by Applicant for the above substituents.

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The instant specification discloses a series of compounds within the scope of Formula (I) and Formula (II):

    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale
The disclosed compounds share substantial structural similarities (see specification in pages 35-44 (Table 1), wherein:
R1 is always methyl in formula (I),
Y and Y’ are always Oxygen, in both in Formula (I) and in Formula (II),
R5, R5’, R6a’ and R6b’ are always Hydrogen, in both in Formula (I) and in Formula (II),
R6a and R6b are always Hydrogen in Formula (I),
R2a and R2a’ are always Chlorine in Formula (I),
R2a and R2a’ are always Chlorine, Fluorine, -OMe or Hydrogen in Formula (II),
R4 and R4’ are either -OEt or -O-CH2-cyano-pyridil in Formula (I),
R4 and R4’ are either -OEt, -O-CH2-cyano-pyridil or Hydrogen in Formula (II),
R2b, R2b’, R2c and R2c’ are always hydrogen in Formula (I) and in Formula (II),
Finally, R3 and R3’ are always N substituted groups with very limited variability.

Further, the specification provides biological data IC50 in the PDL-1 assay (see specification pages 35-44, Table 1) only for the above recited compounds.
Applicant did not provide a reasonable representative set of compounds encompassed by the above Formulas (I) and (II) to be effective in the PDL-1 assay, as such, and due to the diverse set of compounds encompassed by the above Formulas (I) and (II), Applicant did not provide enough data to show that there is a correlation between the biological/pharmacological activity observed for compounds listed in Table 1 of the specification and the biological/pharmacological activity of the diverse set of compounds encompassed by the general Formulas (I) and (II) as claimed:

    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale

As such, if there is no correlation, then the examples do not constitute working examples.  
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the in vitro and in vivo biological/pharmacological properties of the diverse set of compounds encompassed by Formulas (I) and (II), is required for practice of the claimed invention.
The specification provides no guidance that compounds of general Formulas (I) and (II), other than the ones disclosed on pages 35-44 of the specification, will have the same or similar in vitro activity in the PDL-1 assay.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), small changes in the substituents of the core structure can cause dramatic changes in biological properties.  Based on this, and since applicant provides biological data for only a narrow set of compounds (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some, if not most of the molecules with R1, Y, Y’, R5, R5’, R6a’, R6b’, R6a, R6b, R2a, R2a’, R2a, R4, R4’, R2b, R2b’, R2c, R2c’, R3 and R3’ substituents recited in the instant claims (except for those specifically listed in pages 35-44 of the specification) will not possess the same or similar biological properties as the compounds tested in Table 1 of the specification, as inferred by the claims and contemplated by the specification.
So, determining which and how to make a particular compound within the scope of Formulas (I) and (II):

    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale
wherein the R1, Y, Y’, R5, R5’, R6a’, R6b’, R6a, R6b, R2a, R2a’, R2a, R4, R4’, R2b, R2b’, R2c, R2c’, R3 and R3’ substituents are different from the ones disclosed on pages 35-44 of the specification, would require testing new synthetic pathways in order to make the millions of compounds encompassed by the above formula I, and assaying all these new compounds in order to determine if said compound/s possess asserted utility.  
This is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion
Accordingly, the inventions of claims 1-21 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

NOTE: In order to overcome this rejection, it is suggested that Applicant limits the compounds claimed to a more reasonable set that closely resembles the compounds actually disclosed in the specification on pages 35-44.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 4, 2022.